 



Exhibit 10.3
KENNAMETAL INC.
2008 STRATEGIC TRANSFORMATIONAL EQUITY PROGRAM
[DATE]
[NAME AND ADDRESS]
Dear [NAME]:
     Pursuant to the terms and conditions of the Kennametal Inc. 2008 Strategic
Transformational Equity Program (the “Program”), the Compensation Committee of
the Board of Directors of Kennametal Inc. (the “Committee”) has awarded you
                     Stock Units (the “Award”). The terms and conditions of your
Award are governed by the provisions of the Program document attached hereto as
Exhibit A, the terms of which are hereby incorporated by reference. Capitalized
terms not otherwise defined herein shall each have the meaning assigned to them
in the Program.
     This Award will be countersigned by the Company upon receipt of your signed
acknowledgment and acceptance as set forth below, provided it is received on or
before the close of business Friday, December 14, 2007.
Acknowledgment
     I hereby acknowledge and accept the Award described above subject to all of
the terms and conditions of the Program, including, without limitation, the
forfeiture and covenant provisions set forth in Sections 11, 12 and 13 of the
Program, regardless of whether the Award ever results in a payment under the
Program. I further acknowledge receipt of a copy of the Program document and the
Plan, and I agree to be bound by all the provisions of the Program and the Plan,
as amended from time to time.
     By signing below, I acknowledge that: (i) I have read and understand the
Program including, without limitation, the provisions that require me to repay
monies to the Company if I breach Section 11 or 12 of the Program; (ii) the
Stock Units that have been awarded to me have no independent economic value, but
rather are mere units of measurement to be used in calculating benefits, if any,
available under the Program; (iii) I agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under this Agreement, the Program or the Plan; and (iv) my decision to
participate in the Program is completely voluntary and done with full knowledge
of its terms. I further acknowledge and agree that, except as otherwise
specifically provided in Section 8 of the Program, in the event I Separate from
Service prior to the Payment Date, the Stock Units awarded to me shall be
cancelled and forfeited, whether payable or not, without payment by the Company
or any Affiliate.

                     
Participant
                   
Signature:
              Date:                      
 
  Name                
 
                   
Company
                   
Signature:
              Date:                      
 
  Name                
 
  Title:                
 
                   

